Citation Nr: 9918944	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  95-41 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated 30 percent disabling, 
to include the issue of whether a rating in excess of 10 
percent was warranted prior to July 21, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1944 to April 
1946.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 1994 RO rating decision that denied an 
increased evaluation for PTSD (rated 10 percent).  In May 
1997 and August 1998, the Board remanded the case to the RO 
for additional development.  The file was returned to the 
Board in 1999.

A February 1999 RO rating decision increased the evaluation 
for PTSD from 10 to 30 percent, effective from July 21, 1998.  
Under the circumstances, the Board has classified the issue 
as shown on the first page of this decision.


FINDINGS OF FACT

1.  The veteran's PTSD has been manifested primarily by 
intrusive thoughts and nightmares of wartime experiences, 
hypervigilance, anger, irritability, and disturbances of mood 
that produced definite social and industrial impairment since 
at least the date of the veteran's claim for an increased 
evaluation for this disorder, received in 1993.

2.  PTSD symptoms, such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships or other 
manifestations that produce considerable social and 
industrial impairment, prior to or as of July 21, 1998, are 
not found.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for PTSD, prior to 
July 21, 1998 have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, Diagnostic Code 9411, as in effect prior to 
and since November 7, 1996.

2.  The criteria for a rating in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, Diagnostic Code 9411, as in effect prior to 
and since November 7, 1996.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from August 1944 to April 
1946.

A November 1991 RO rating decision granted service connection 
for PTSD and assigned a 10 percent rating for this condition, 
effective as of October 1990.  The 10 percent rating remained 
unchanged until the January 1999 RO rating decision increased 
it to 30 percent, effective from July 21, 1998.

In 1993, the veteran submitted a claim for an increased 
evaluation for PTSD.

A document from the Social Security Administration (SSA) 
dated in 1980 shows that the veteran was granted SSA 
disability benefits, effective from 1980.  Private medical 
records show that the veteran has a history of non-service-
connected seizures since around 1975 and that he has been 
treated for various non-service-connected disabilities, 
including a right hemisphere stroke in 1997.

VA medical records of the veteran's treatment and evaluations 
from 1993 to 1999 show that he was seen and evaluated for 
psychiatric problems.  The more salient medical reports with 
regard to the issues being considered in this appeal are 
discussed in the following paragraphs.

In December 1993, the veteran underwent a VA psychiatric 
examination.  He was logical.  He was not tangential.  There 
were no illusive associations or flight of ideas.  There were 
no hallucinations, delusions, paranoia or ideas of reference.  
He looked sad and nervous when talking about World War II 
experiences.  He was oriented and alert.  The diagnosis was 
PTSD.

VA medical reports of the veteran's outpatient treatment from 
1993 to 1998 show that he received group therapy for PTSD 
from around 1994 to 1997.  A report of psychological 
evaluation in January 1994 notes that his PTSD problems 
included intrusive thoughts, nightmares, and hypervigilance.  

A VA report of outpatient treatment in October 1995, notes 
that the veteran's symptoms of anxiety and tension had 
increased appreciably.  His dose of Valium of 5 milligrams 
was increased from 2 to 4 times per day.

The veteran and his wife testified at a hearing at the RO in 
April 1996.  The testimony was to the effect that he 
veteran's PTSD was more severe than rated and that he had 
worsening nightmares and recollections of experiences in 
World War II.

A VA report of the veteran's group therapy in July 1996, 
notes that the veteran believe he was receiving no help from 
this therapy and that he did not seem to understand the 
difference between the mechanics of psychiatric treatment and 
the administrative process for obtaining a higher rating for 
his PTSD.  A list of the veteran's PTSD symptoms were set 
forth and included frequent intrusive distressing 
recollections of wartime experiences that interfered with 
daily activities, nightmares that awaken him, anxiety, 
difficulty managing anger with frequent temper outbursts, and 
hypervigilance.

The veteran underwent psychological testing in December 1996.  
The Axis I diagnoses were cognitive disorder NOS, and PTSD.  
His current GAF (global assessment of functioning) was 65.

The veteran underwent a VA psychiatric examination in October 
1997.  It was noted that he last worked in 1977 and that he 
had a brain tumor at that time.  It was noted that he had 
been married for 54 years, had 6 children, and got along well 
with his wife.  He had few friends or interests.  He was 
alert and cooperative.  There were no loosened associations 
or flight of ideas.  There were no bizarre movements or tics.  
His mood was somewhat tense.  His affect was appropriate.  
There were no delusions, hallucinations, ideas of reference 
or suspiciousness.  He was oriented in 3 spheres.  His memory 
both remote and recent was good.  Insight and judgment 
appeared to be adequate as was intellectual capacity.  The 
diagnosis was PTSD.

A VA report of his outpatient treatment on July 21, 1998, 
notes that the veteran's group therapy had been terminated a 
year ago at the recommendation of his physician who felt the 
veteran's symptoms were worsening.  It was noted that his 
PTSD symptoms had worsened quite markedly.

The veteran underwent a VA psychiatric examination in January 
1999.  He was alert, cooperative, and volunteered 
information.  There were no loose associations or flight of 
ideas.  There were no bizarre motor movements or tics.  His 
mood was somewhat tense.  His affect was appropriate. There 
were no delusions, hallucinations, ideas of reference or 
suspiciousness.  He was oriented in 3 spheres.  His memory, 
both remote and recent, appeared adequate.  Insight and 
judgment appeared adequate.  The diagnosis was PTSD and his 
GAF was 55.  The examiner who reviewed the evidence in the 
veteran's claims folders noted that the veteran's emotional 
condition had apparently deteriorated with time and that he 
had impairment in social functioning with disturbances of 
mood, difficulty in establishing and maintaining effective 
social relationships, irritability, and difficulty in 
adapting to stressful situations.

Statements from the veteran's wife and daughter were received 
in the 1990's.  This evidence is to the effect that the 
veteran's PTSD symptoms had worsened and that his group 
therapy had provided no improvement in this disorder.


B.  Legal Analysis

The veteran's claim for an increased evaluation for PTSD is 
well grounded, meaning it is plausible.  The Board finds that 
all relevant evidence has been obtained with regard to the 
claim and that no further assistance to the veteran is 
required to comply with VA's duty to assist him.  38 U.S.C.A. 
§ 5107(a) (West 1991).

The evidence indicates that the veteran has been awarded SSA 
disability benefits and that he has various non-service-
connected disabilities.  The symptoms of his non-service-
connected disabilities may not be considered in the 
evaluation of the service-connected PTSD.  38 C.F.R. § 4.14 
(1998).

A 10 percent evaluation is warranted for PTSD when there is 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  A 30 percent 
evaluation requires definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and psychoneurotic symptoms resulting in such 
reductions in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent rating requires that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired and that reliability, 
flexibility, and efficiency levels be so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation is warranted 
where the ability to establish or maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain and retain employment.  A 100 percent evaluation 
requires that attitudes of all contacts except the most 
intimate be so adversely affected as to result in virtual 
isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  The veteran must be demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132, diagnostic code 
9411, effective prior to Nov. 7, 1996.

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court) stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas 
the other psychiatric rating terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1)(West 1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c).  

The regulations for the evaluation of mental disorders were 
revised, effective November 7, 1996.  6l Fed. Reg. 52695-
52702 (Oct. 8, 1996),  When regulations are changed during 
the course of the veteran's appeal, the criteria that is to 
the advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date.  Rhodan v. West, 12 Vet. App. 55 
(1998); Haywood v. West, 12 Vet. App. 55 (1998).

Under the revised rating formula for the evaluation of mental 
disorders, 38 C.F.R. § 4.130, Code 9411, effective November 
7, 1996, PTSD will be rated as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. -
50 percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events).-30 percent

Occupational and social impairment due to mild 
or transient symptoms which decrease work 
efficiency and ability to perform occupational 
tasks only during periods of significant 
stress, or; symptoms controlled by continuous 
medication.-10 percent

Statements from the veteran and his wife and daughter, and 
testimony from him and his wife are to the effect that his 
PTSD symptoms have worsened and that he has received no 
benefit from group therapy at a VA medical facility in the 
1990's.  This evidence is supported by the objective medical 
evidence.  The medical evidence indicates that he has 
received continuous treatment for PTSD symptoms since 1993 
and reports dated in October 1995 and July 21, 1998, reveal 
that his psychiatric symptoms have worsened.

More specifically, the VA medical reports of the veteran's 
treatment and evaluations since December 1993, show that his 
PTSD is manifested primarily by intrusive thoughts and 
nightmares of wartime experiences, hypervigilance, anger, 
irritability, and disturbances of mood.  This, in the Board's 
view, is evidence of definite social and industrial 
impairment prior to July 21, 1998.  While the veteran's GAF 
was 65 at the time of his VA psychiatric evaluation in 
December 1996, a review of the evidence in this report in 
conjunction with the other evidence of record indicates that 
the GAF of 55 found at the January 1999 VA psychiatric 
examination, is more reflective of the veteran's social and 
industrial impairment.  A score of 55 indicates moderate 
difficulty in social and industrial functioning.  The Court 
defines GAF and cites to the DSM-IV in Carpenter v. Brown, 8 
Vet.App. 240, 242 (1995).  

Significantly, however, these medical reports and the other 
evidence, both prior to and since July 1998, do not show PTSD 
symptoms, of flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  The 
veteran's PTSD symptoms are not shown to produce considerable 
impairment in the ability to establish or maintain effective 
or favorable relationships with people, or a reduction in 
reliability, flexibility and efficiency levels so as to 
result in considerable industrial impairment.  

While not diminishing in any way the extent to which the 
veteran's PTSD produces impairment, he was nevertheless 
described on examination in 1997, as alert and cooperative.  
He had no bizarre movements, his affect was appropriate and 
his memory, insight, and judgment were adequate.  Similarly, 
when examined in 1999, the veteran was alert, cooperative and 
volunteered information.  There were no loose associations, 
his affect was appropriate, and his insight, judgment and 
memory were characterized as adequate.    
In summary, after considering all the evidence, and the 
applicable regulations for evaluating PTSD as in effect prior 
to and since November 1996, the Board finds that the criteria 
for a 30 percent rating for PTSD prior to July 1998 have been 
met.  To this extent, the appeal is granted.  The evidence 
fails to show, however, that the criteria are met for an 
evaluation in excess of 30 percent for PTSD, either prior to 
or after July 21, 1998.  To this extent, therefore, the claim 
is denied.  





ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, entitlement to a 30 percent rating for 
PTSD is granted prior to July 21, 1998. 

Entitlement to an evaluation in excess of 30 percent for PTSD 
is denied.



		
	M. E. KILCOYNE
	Acting Member, Board of Veterans' Appeals



 

